DETAILED ACTION
Status of Application
Claims 31-50 have been examined in this application. Claims 1-30 are cancelled. Claims 31-50 are new. This is a Final Office Action in response to Arguments and Amendments filed 11/02/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

Response to Arguments
Applicant's arguments filed 11/02/2021 with respect to the 102 rejections have been fully considered but are not persuasive in view of the interpretation of the claims due to the substantial claim amendments. See Prior Art rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims are replete with terms which lack written description. The claims should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Examples of some new matter recited in the claims are listed below.
Claims 31, 38, and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claims 31 and 45 recite communicating with a sensor in order to obtain an UAV characteristic. The specification is silent as to any active communication with a sensor to acquire data in response to a flight request. A sensor is recited as being the source of information included in a flight request ([0015]) or that that flight characteristics are obtained from a sensor of a user device ([0040]), but there is no recitation of active communication in response to a flight request to acquire UAV characteristics. The limitations are considered new matter.	Claim 31 and 38 recite communicating based on a flight request with a (second) sensor to obtain airspace characteristics associated with an UAV/user characteristic. This sequence of events is not recited in the specification. Wind speed measurements (e.g. of airspace characteristics) may be obtained by a sensor on a UAV, but not as a result of communication in response to a flight request and not an airspace characteristic associated with the UAV characteristic or user characteristic (i.e. there is no airspace characteristic associated with a UAV model number).	Claims 31, 38, and 45 recite determining flight guidelines based on airspace/flight plan characteristics and user/UAV characteristic. However, the claims recite broader subject material than is adequately described in the specification. For example, there is no description of how a UAV range (UAV characteristic) and a temperature (airspace characteristic) would be used to determine a guideline. For example, there is no description for how the temperature (airspace characteristic) can be assessed using the number of flight hours of a pilot (user characteristic). These are merely examples; however, many permutations of incompatible or incompressible combinations are lacking in support in the specification. The claim language is so broad as to include all types of permutations, most of which are not supported sufficiently in the specification such that one of ordinary skill in the art would ascertain possession. The same logic holds for the two thresholds: examples of particular scenarios are provided in the specification (e.g. [0059]); however, many permutations require their own explanation in order to show support. For example, the number of flight hours of a pilot is used to assess the temperature of the environment according to a regulation or the destination (flight plan characteristic) is evaluated with respect to a UAV model number (UAV characteristic): these are not sufficiently explained in the specification such that one of ordinary skill in the art would be able to ascertain how Applicant envisions this particular embodiment. As mentioned before, there are many permutations that lack support and only examples have been provided.		Claim 40 recites “flight plan characteristics”; however, the specification never expressly recites the term and it is unclear where support is to be found. It is considered new matter.
	The distinction between a flight characteristic and an airspace characteristic is not sufficiently explained in the specification. A sunset time appears to be a flight characteristic while only two examples of an airspace characteristic is provided (wind speed and visibility). It is unclear how the two distinguish. There is not enough support in the specification for the distinction between the two terms as claimed. It is considered new matter.
Claim(s) 32-37, 39-44, and 46-50 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 31, 38, and 45 and for failing to cure the deficiencies listed above.
Claims 33 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The distinction between a flight characteristic and an airspace characteristic is not sufficiently explained in the specification. A sunset time appears to be a flight characteristic while only two examples of an airspace characteristic is provided (wind speed and visibility). It is considered new matter.
Claims 35 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The specification is silent as to the claims. They are considered new matter.
Claims 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The claim lacks written description for the same reasons provided in the rejection of Claim 31.
Claim 48 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.	The specification is silent as to the claims. They are considered new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are replete with terms which are not clear, concise, exact, and/or lack antecedent basis. The claims should be revised carefully in order to comply with 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Examples of some unclear, indefinite, inexact or verbose terms used in the claims are listed below.
Claims 31, 38, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Because of the variety of permutations of different types of data to determine guidelines (see 112(a)), the full scope of the claims cannot be ascertained. They appear to cover permutations not discussed in the specification and permutations that don’t necessarily make sense. Not every conceivable airspace characteristic is comparable to every UAV characteristic, either envisioned by the specification or otherwise. A best effort was made to interpret the claims in view of the specification. See art rejection for interpretation and mapping.
Claim(s) 32-37, 39-44, and 46-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claims 31, 38, and 45 and for failing to cure the deficiencies listed above.	
Claims 35, 42, and 50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	The claims recite “the information”. The term lacks antecedent basis. Any information reads on the limitation.
Claims 35 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	It is unclear how the entering of a flight plan via a flight request is different from changing a flight plan. They appear to be different steps or equivalents (i.e. entering a flight plan is a change from no flight plan). Any change to a flight plan reads on the limitation.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-50 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (US 2018/0082308 A1).
As per Claim 31, Gong et al. discloses a flight management device, comprising: 	one or more processors configured to: 	receive, from a user device, a flight request associated with receiving permission to fly an unmanned aerial vehicle (UAV) ([0169, 0171, 0280]; The user 250 requesting to operate the UAV and the Air Control System receiving information associated with the request and performing an identity authentication of the user); 	communicate, based on receiving the flight request, with a first sensor to obtain a UAV characteristic ([0213, 0263-0279, 0282-0284]; Receiving UAV identifier information at Air Control system. Per the specification and dependent Claim 2, the UAV characteristic may be information not associated with a sensor per se. The UAV characteristic is interpreted as any data that is UAV specific that is obtained from a device on the UAV), wherein the UAV characteristic relates to a limitation of the UAV ([0173]; UAV ID is related to UAV’s configuration, capacity level, security level, ability to perform different missions, authorization to enter particular areas, etc.); 	communicate, based on receiving the flight request, with a second sensor to obtain an airspace characteristic associated with the UAV characteristic ([0214]; Flight regulations may be generated based on environmental conditions (obtaining the environmental conditions reads on limitation) and then selected [0215] based on UAV identifier. It is noted that flight regulations may overlap or be combined); 	receive, from a flight guideline provider, a flight guideline to assess the airspace characteristic based on the UAV characteristic ([0214-0228]; See mapping in previous limitation), 		wherein the flight guideline indicates a first threshold and a second threshold ([0226-0228]; An example of overlapping regulated zones that comprise, each, two thresholds, and, combined, two more thresholds. The different hierarchies of the different regulations may also be considered thresholds when determining which hierarchy to preference in a region where regulations overlap. Moreover, [0394] discloses that multiple thresholds may be associated with multiple restrictions, wherein an increasing degree of authentication may be required as each threshold is met or exceeded. Moreover, [0186] discloses that regulations may cause the UAV to set maximum flight characteristics for a UAV; if there are multiple of these restrictions set, that would comprise two or more thresholds that have to be met) , 		wherein the first threshold is within a particular degree of the second threshold and is indicative of one or more potential risks of flying the UAV ([0004] entire purpose of regulations is to adhere to a safety system of the UAV. The mapping for the previous limitation has many embodiments where there are several regulations/restrictions with associated thresholds that are within a particular value/degree of each other; e.g. two altitudes or two zones, wherein a first threshold of a first altitude or first zone is defined with respect to the second threshold); , and 		wherein the second threshold corresponds to a violation of the flight guideline (The examples mapped above list thresholds that if transgressed would be a violation of the flight guideline); 	determine that the airspace characteristic satisfies the first threshold and does not satisfy the second threshold ([0161, 0170-0171, 0474-0476, 0486]; Misuse of the UAV with respect to the regulations may be determined and monitored for. A UAV being determined to transgress one threshold associated with a regulation and not a second threshold associated with regulation may read on the limitation)); and 	provide, based on determining that the airspace characteristic satisfies the first threshold and does not satisfy the second threshold, data to the user device that causes display of information regarding the UAV characteristic and the airspace characteristic to facilitate decisions in relation to the flying the UAV ([0161, 0170-0171, 0474-0476]).  
As per Claim 32, Gong et al. discloses the flight management device of claim 31, wherein the UAV characteristic includes information indicating at least one of: a UAV model number ([0204]), a UAV flight ceiling ([0226]), a UAV weight ([1051]), a UAV maximum payload ([0190]), a UAV maximum wind speed ([0214, 0292]), a UAV maximum operating temperature ([0432]), a UAV minimum operating temperature ([0214]), a UAV maximum communication range ([0194]), a UAV maximum flight duration ([0549, 1050]), a UAV maximum speed ([1051]), or a UAV noise level ([1005]) (See also [1051]; It is noted that some of the above mapping is with respect to regulations which are mapped to “flight guidelines”. The measurements or data which result in the regulations is what is being mapped, not the regulations which result from the measurements or data. The regulations themselves remain mapped to “flight guidelines”).  
As per Claim 33, Gong et al. discloses the flight management device of claim 31, wherein the airspace characteristic includes information indicating at least one of: a wind speed measurement ([0214]), a humidity measurement ([0214]), a temperature measurement ([0214]), a precipitation measurement ([0214]), a visibility measurement ([0214]), or a sunset time.  
As per Claim 34, Gong et al. discloses the flight management device of claim 31, wherein the flight guideline is a government guideline or an organizational guideline ([0202, 0262]).  
As per Claim 35, Gong et al. discloses the flight management device of claim 31, wherein the flight request further indicates flight plan characteristics of a flight plan for the UAV, and the information includes a suggested change to the flight plan ([0478, 0779]).  
As per Claim 36, Gong et al. discloses the flight management device of claim 31, wherein the one or more processors are further configured to monitor the second sensor during a flight of the UAV to determine whether the airspace characteristic complies with the flight guideline ([0161, 0170-0171, 0474-0476]; Misuse of the UAV with respect to the regulations may be determined and monitored for. See also [0489]).  
As per Claim 37, Gong et al. discloses the flight management device of claim 31, wherein the flight guideline is a government regulation for minimum visibility, and the airspace characteristic is a visibility measurement ([0202] government agencies may issue regulations. [0214] regulations may be based on environmental conditions including precipitation).  
As per Claim 38, Gong et al. discloses a non-transitory computer-readable storage medium storing instructions, the instructions comprising: 	a plurality of instructions that, when executed by one or more processors, cause the one or more processors to: 	receive, from a user device, a flight request associated with receiving permission to fly an unmanned aerial vehicle (UAV), wherein the flight request indicates a user characteristic of a pilot, wherein the user characteristic is associated with a limitation of the pilot ([0169, 0171, 0280, 0337-0349]; The user 250 requesting to operate the UAV and the Air Control System receiving information associated with the request and performing an identity authentication of the user); 	communicate, based on receiving the flight request, with a sensor to obtain an airspace characteristic associated with the user characteristic ([0214-0227]; Flight regulations may be generated based on environmental conditions (obtaining the environmental conditions reads on limitation) and then selected [0215] based on UAV identifier. It is noted that flight regulations may overlap or be combined. Flight characteristic also reads on location information of UAV); 	receive, from a flight guideline provider, a flight guideline to assess the airspace characteristic based on the user characteristic ([0174]; Regulations may be user security level dependent. [0319] user-based restrictions may be region dependent), wherein the flight guideline indicates a first threshold and a second threshold ([0226-0228]; An example of overlapping regulated zones that comprise, each, two thresholds, and, combined, two more thresholds. User dependent flight restrictions where certain zones are inaccessible would read on a threshold. More than one zone or a single zone with multiple locations that are not traversable read on thresholds),	wherein the first threshold is within a particular degree of the second threshold and is indicative of one or more potential risks of flying the UAV, and wherein the second threshold corresponds to a violation of the flight guideline ([0004] entire purpose of regulations is to adhere to a safety system of the UAV. The mapping for the previous limitation has many embodiments where there are several regulations/restrictions with associated thresholds that are within a particular value/degree of each other; e.g. two altitudes or two zone locations, wherein a first threshold of a first altitude or first zone is defined with respect to the second threshold); 	determine that the airspace characteristic satisfies the first threshold and does not satisfy the second threshold ([0161, 0170-0171, 0295, 0474-0476, 0486]; Misuse of the UAV with respect to the regulations may be determined and monitored for. A UAV being determined to transgress one threshold associated with a regulation and not a second threshold associated with regulation may read on the limitation)); and 	provide, based on determining that the airspace characteristic satisfies the first threshold and does not satisfy the second threshold, data to the user device that causes display of information regarding the user characteristic and the airspace characteristic to facilitate decisions in relation to the flying the UAV ([0161, 0170-0171, 0474-0476]).  
As per Claim 39, Gong et al. discloses the non-transitory computer-readable storage medium of claim 38, wherein the user characteristic includes information indicating at least one of: a pilot certification ([0287]), a pilot maximum operating wind speed ([0295]), a pilot maximum flight operating duration ([0293]), a pilot minimum operating visibility, a pilot maximum operating range, or career pilot hours ([0293]).  
As per Claim 40, Gong et al. discloses the non-transitory computer-readable storage medium of claim 38, wherein the airspace characteristic includes information indicating at least one of: a wind speed measurement ([0214]), a humidity measurement ([0214]), a temperature measurement ([0214]), a precipitation measurement ([0214]), a visibility measurement ([0214]), or a sunset time.  
As per Claim 41, Gong et al. discloses the non-transitory computer-readable storage medium of claim 38, wherein the flight guideline is a pilot licensing guideline, and the airspace characteristic is a wind speed measurement ([0295]).  
As per Claim 42, Gong et al. discloses the non-transitory computer-readable storage medium of claim 38, wherein the flight request further indicates flight plan characteristics of a flight plan for the UAV, and the information includes a suggested change to the flight plan ([0478, 0779]).  
As per Claim 43, Gong et al. discloses the non-transitory computer-readable storage medium of claim 42, wherein the flight plan characteristics include information indicating at least two of: a flight date ([0779]), a flight time, a flight duration, a flight altitude, a flight origin location ([0779]), a flight destination location ([0779]), or a flight path ([0779]).  
As per Claim 44, Gong et al. discloses the non-transitory computer-readable storage medium of claim 38, wherein the plurality of instructions, when executed by the one or more processors, further cause the one or more processors to monitor the sensor during a flight of the UAV to determine whether the airspace characteristic complies with the flight guideline ([0161, 0170-0171, 0474-0476]; Misuse of the UAV with respect to the regulations may be determined and monitored for. See also [0489]).  
As per Claim 45, Gong et al. discloses a method comprising: 	receiving, from a user device, a flight request associated with receiving permission to fly an unmanned aerial vehicle (UAV), wherein the flight request indicates a flight plan characteristic of a flight plan for the UAV ([0166]); 	communicating based on receiving the flight request, with a sensor to obtain a UAV characteristic associated with the flight plan characteristic, wherein the UAV characteristic relates to a limitation of the UAV ([0214-0227]; Flight regulations may be generated based on environmental conditions (obtaining the environmental conditions reads on limitation) and then selected [0215] based on UAV identifier. It is noted that flight regulations may overlap or be combined. Flight characteristic also reads on location information of UAV); 	receiving, from a flight guideline provider, a flight guideline to assess the flight plan characteristic based on the UAV characteristic ([0214-0228]), wherein the flight guideline indicates a first threshold and a second threshold, wherein the first threshold is within a particular degree of the second threshold and is indicative of one or more potential risks of flying the UAV, and wherein the second threshold corresponds to a violation of the flight guideline ([0226-0228]; An example of overlapping regulated zones that comprise, each, two thresholds, and, combined, two more thresholds. The different hierarchies of the different regulations may also be considered thresholds when determining which hierarchy to preference in a region where regulations overlap. Moreover, [0394] discloses that multiple thresholds may be associated with multiple restrictions, wherein an increasing degree of authentication may be required as each threshold is met or exceeded. Moreover, [0186] discloses that regulations may cause the UAV to set maximum flight characteristics for a UAV; if there are multiple of these restrictions set, that would comprise two or more thresholds that have to be met); 	determining that the flight plan characteristic satisfies the first threshold and does not satisfy the second threshold ([0161, 0170-0171, 0474-0476, 0486]; Misuse of the UAV with respect to the regulations may be determined and monitored for. A UAV being determined to transgress one threshold associated with a regulation and not a second threshold associated with regulation may read on the limitation)); and 	providing, based on determining that the flight plan characteristic satisfies the first threshold and does not satisfy the second threshold, data to the user device that causes display of information regarding the flight plan characteristic and the UAV characteristic to facilitate decisions in relation to the flying the UAV ([0161, 0170-0171, 0474-0476]).  
As per Claim 46, Gong et al. discloses the method of claim 45, wherein the flight plan characteristic includes information indicating at least one of: a flight date ([0779]), a flight time([0779]), a flight duration([0779]), a flight altitude, a flight origin location([0779]), a flight destination location([0779]), or a flight path([0779]).  
As per Claim 47, Gong et al. discloses the method of claim 45, wherein the UAV characteristic includes information indicating at least one of: a UAV model number ([0204]), a UAV flight ceiling ([0226]), a UAV weight ([10514]), a UAV maximum payload ([0190]), a UAV maximum wind speed ([0214, 0292]), a UAV maximum operating temperature ([0432]), a UAV minimum operating temperature ([0214]), a UAV maximum communication range ([0194]), a UAV maximum flight duration ([0549, 1050]), a UAV maximum speed ([1051]), or a UAV noise level ([1005]) (See also [1051]; It is noted that some of the above mapping is with respect to regulations which are mapped to “flight guidelines”. The measurements or data which result in the regulations is what is being mapped, not the regulations which result from the measurements or data. The regulations themselves remain mapped to “flight guidelines”).  
As per Claim 48, Gong et al. discloses the method of claim 45, wherein the flight guideline is a regulation relating to flight duration, the flight plan characteristic is a flight duration, and the UAV characteristic is a maximum flight duration ([0195]).  
As per Claim 49, Gong et al. discloses the method of claim 45, wherein the flight request further indicates one or more additional flight plan characteristics, one or more user characteristics, or one or more additional UAV characteristics ([[0169, 0171, 0280, 0337-0349]).  
As per Claim 50, Gong et al. discloses the method of claim 45, wherein the information includes a suggested change to the flight plan ([0478, 0779]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619